                  DECLARATION AND AFFIDAVIT OF NERISSA RIVERA


       1.       My name is Nerissa Rivera and I am over the age of eighteen and am competent
to provide the information that follows based upon my personal knowledge.

       2.      I am a fifty-nine year-old female Latina resident of Burlington, North Carolina.

       3.      On June 27, 2020 I was planning to go to a protest that was organized by Tenae
Turner. I had seen the group demonstration announced on Facebook.

      4.      I had previously joined with another small group of people to walk around
Graham in black T-shirts in support of Black Lives Matter in mid-June.

         5.     I oppose the Confederate Monument standing outside the Alamance Historic
Courthouse in downtown Graham because it represents murder, inequality, and racism. It
frustrates me to see police officers wasting taxpayer money protecting the monument when there
is real police work that needs to be done.

        6.     I learned that Ms. Turner cancelled the demonstration because she didn’t get a
permit, and didn’t want anyone to get arrested or injured.

        7.    Then I learned about an announcement from the Alamance County sheriff’s office
that no more permits would be issued.

       8.      I decided to go to downtown Graham anyone and conduct a protest of one.

        9.    I found out about a lunch meeting downtown to strategize. I met with a group of
friends. Some of them were members of an organization I belong to: Down Home North
Carolina.

      10.    The restaurant where we met was near the Historic Alamance County Courthouse
in downtown Graham.

       11.     When we left, one of the Black members of our groups asked people to walk her
back to her car because she didn’t feel safe.

       12.     I joined a group to walk with her back to her car, and we walked in pairs, socially
distanced apart on the sidewalk together.

       13.     We were not holding signs.

       14.    When we crossed the street, two law enforcement officers approached us and said
we could not protest.




                                                1



      Case 1:20-cv-00613-CCE-LPA Document 2-6 Filed 07/02/20 Page 1 of 2
       15.    Members of our group responded to the officers that we were not protesting, and
explained we were walking the woman to her car.

        16.     Officers said they would allow us to walk to the car, but would not allow us to
protest. Officers instructed us that if we started to protest they would order us to leave.

        17.    We entered a local business owned by an African American woman, and then
exited to walk our colleague to her car.

       18.     We walked a second time along the path we had just taken.

       19.     Officers approached again and ordered us to disperse.

       20.    Across the street, there were a group of white people with confederate flags. And
we asked the officers why the other group was not ordered to leave.

       21.    Officers responded that they had not been instructed to concentrate on the area
where the other group with the Confederate flags was located.

       22.     I left the scene without being able to demonstrate with my group.

        23.    This Fourth of July weekend, I would like to be able to spontaneously go with a
small group of people (less than 10), and walk on the public sidewalks of Graham and the steps
at the Alamance Historical Courthouse in Graham without having to first seek a permit from the
City of Graham, and without seeking the permission of the Alamance County Manager.

       24.     I am participating in this lawsuit because I want Graham and Alamance County to
open up the city of Graham and the courthouse grounds to peaceful demonstration. I want all law
enforcement—including the Graham Police Department, the Alamance County Sheriff, and the
State Police—to respect my right to demonstrate against symbols of government-endorsed white
supremacy such as the Confederate monument in front of the county courthouse in Graham.

I declare under penalty of perjury that the foregoing is true and correct.

Executed on July 2, 2020.




                                              _____________________________________
                                              Nerissa Rivera




                                                  2



      Case 1:20-cv-00613-CCE-LPA Document 2-6 Filed 07/02/20 Page 2 of 2
